Citation Nr: 0207021	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  97-29 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

The propriety of the initial 50 percent rating assigned for 
the veteran's service-connected post-traumatic stress 
disorder, currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel

INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967, to include service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted him service connection for 
post-traumatic stress disorder (PTSD) and assigned the 
disability a 30 percent rating, making both the grant of the 
award and assignment of the disability rating effective 
December 9, 1996, the date of receipt of his claim.  

In August 1997, VA received the veteran's notification of his 
dissatisfaction with the 30 percent rating assigned PTSD and, 
in an August 1998 rating decision, the RO increased the 
disability rating to 50 percent, effective December 9, 1996, 
the date of receipt of his claim.  The veteran pursued his 
appeal.  

In March 2001, VA received the veteran's application for 
consideration of a total disability based on individual 
unemployability (TDIU).  In a March 2002 rating decision, the 
RO increased the disability rating for PTSD to 70 percent, 
effective February 25, 2001, the first day of a period of 
hospitalization for treatment associated with his PTSD, and 
awarded him entitlement to TDIU, also effective February 25, 
2001.  

At this point, the Board notes that, with the award of TDIU 
and a 70 percent rating for PTSD, the veteran would receive 
the same monetary amount as he would receive if a 100 percent 
rating were awarded for PTSD.  However, since the veteran has 
contended since the award of service connection for PTSD that 
his condition warrants a 100 percent rating and, since a 
claim remains in controversy when less than the maximum 
available benefit is awarded, it is presumed that the veteran 
seeks the maximum benefit allowed by law and regulation.  
Hence, it follows that such a claim remains viable on appeal.  
See AB v Brown, 6 Vet. App. 35, 38 (1993).  

As the veteran has expressed his dissatisfaction with the 
initial rating assigned at the time of the grant of service-
connection for PTSD, the Board has recharacterized the issue 
as involving the propriety of the assignment of the initial 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 119.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Prior to February 25, 2001, the veteran's PTSD was shown 
to result in occupational and social impairment resulting in 
reduced reliability and productivity due to such symptoms as 
impaired judgment, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  

3.  Effective from February 25, 2001, the veteran's PTSD has 
resulted in occupational and social impairment resulting in 
deficiencies in work, family relations, and mood due to such 
symptoms as depression, impaired impulse control, difficulty 
in adapting to stressful circumstances, impaired impulse 
control, difficulty in adapting to stressful circumstances, 
and an inability to establish and maintain effective 
relationships.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for PTSD from the effective date of the grant of 
service connection through February 24, 2001, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.130 
Diagnostic Code 9411 (2001); 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

2.  Effective from February 25, 2001, the criteria for a 
rating in excess of 70 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.130 
Diagnostic Code 9411 (2001); 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law.  The veteran and his representative have been advised of 
the laws and regulations governing the claim, and they have 
been given notice of the information, medical evidence, 
and/or lay evidence necessary to substantiate the claim.  The 
RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran and, if any claimed 
records were not available or found not to have ever actually 
existed, such fact was duly noted in the veteran's claims 
file.  VA medical records have been obtained and the veteran 
presented testimony at a personal hearing held at the RO.  
Also, the Board notes that the RO, in an March 2001 letter, 
specifically informed the veteran and his representative of 
the Veterans Claims Assistance Act of 2000 and they were 
given an opportunity to submit additional evidence, argument 
and information in support of the claim.  

Factual Background

Post-service private medical records for various periods from 
August 1985 to February 1995 are negative for complaints or 
symptoms pertaining to a neurosis.  However, these records do 
reflect treatment for hypertension, since 1991, and that he 
experienced a sub acute myocardial infarction in 1993, 
followed by angioplasty.  

In December 1996, the veteran was hospitalized in a VA 
facility for complaints of some dizziness while coughing and 
chest pain.  The diagnoses included unstable angina, coronary 
artery disease, and hypertension.  

The report of the veteran's February 1997 VA psychiatric 
examination notes that the veteran exhibited depression, 
complained of nightmares, claimed he became very short-
tempered, described his stressor experiences in Vietnam; 
claimed he had a lot of flashbacks and intrusive thoughts; 
and waked up scared.  By history, he related that he had had 
a heart attack in 1993, received an angioplasty, and had not 
worked since 1995.  Prior to that time, he worked in 
construction doing sheet rock.  On examination, he appeared 
very sad; affect was very constricted and labile; mood was 
depressed; thinking was coherent and fairly relevant; no 
paranoid ideations were elicited; suicidal thoughts were 
noted, but no attempts; and concentration and memory were 
fairly preserved.  Socially, he had been married twice, 
currently divorced, no children, lived by himself and stayed 
by himself, and he distrusted people.  A 50 GAF (global 
assessment of functioning) score was assigned.  

Following the above-mentioned examination, he was referred to 
the VA PTSD Clinical Team Program, where he was evaluated in 
March 1997 and accepted into the program.  He completed the 
sixteen-week course, at the end of which, in September 1997, 
he reported improvement in his sleep pattern and lability of 
mood, in that he was less depressed and was no longer having 
crying spells.  Although he continued to have some periods of 
depression and anxiety, those symptoms had greatly improved.  
He denied any associated suicidal or homicidal ideations.  On 
mental status examination, he was alert, oriented, and had 
normal rate and tone of speech.  Affect was brighter; his 
mood less depressed; and associations were tight.  There was 
some paranoid thought content, but no fixed delusional 
system.  Insight and judgment were improving.  

During the veteran's December 1997 personal hearing, he 
testified that he had stopped working in 1995 because of 
heart problems and was receiving Social Security disability 
benefits for about the last two years because of his heart 
condition.  He related he was on medication, Paxil 40 mg's, 
in addition to medication for sleeping and heart disease; 
that he had problems with authority; did not know how to get 
along with people; had problems with anger control; and 
experienced frequent sleep disturbance.  He had been married 
three times, having remarried his second wife in July 1997.  

In August 1998, the veteran was hospitalized in a VA facility 
for complaints of substernal chest pains, and underwent 
cardiac catheterization.  Discharge diagnoses were 
hypertension, hypercholesterolemia, coronary artery disease, 
PTSD and depression.  

VA outpatient treatment records for July 1999 through 
November 2000 show that the veteran was participating in on-
going therapy for PTSD and depression.  In October 1999, he 
complained of depression, intermittent sleep disturbance, 
occasional nightmares, intrusive recollection of Vietnam, and 
some paranoid thoughts.  On examination, he was oriented and 
alert, with fair eye contact; mood was depressed; affect was 
tearful; and thought process was well organized.  In March 
2000, he was hospitalized for treatment of coronary 
atherosclerotic heart disease, and underwent cardiac 
catheterization.  In July 2000, he reported he was less 
depressed; affect was calmer and brighter; and stated he had 
been sleeping fairly well, with only occasional nightmares of 
Vietnam.  In November 2000, he was seen for follow-up cardiac 
care.  

The veteran's March 2001 application for TDIU notes that he 
was self-employed in 1994 and 1995, doing drywall.  

On February 25, 2001, the veteran was admitted to a VA 
facility with orthostatic hypotension; he also was 
bradycardic.  He was thought to be over medicated, and that 
Paxil may have been implicated in the symptoms.  Paxil was 
discontinued and his other medications reduced.  The veteran 
was psychiatrically evaluated in March 2001, following the 
hospitalization.  At that time, he had been off Paxil for two 
weeks with no new episodes of dizziness; however, he reported 
worsening of anger and lability of mood.  He continued to 
have intrusive recollections of Vietnam, problems with sleep 
disturbance and nightmares.  He continued to endorse avoidant 
and self-isolative behavior.  He was able to care for 
himself.  On examination, he was alert, somewhat agitated, 
and maintained fair contact.  Affect was mood congruent, and 
he was irritable, occasionally tearful, and dysphoric with 
constricted range; no homicidal or suicidal ideation; 
instinct was fair; and judgment was good.  

The report of the veteran's April 2001 VA fee-basis 
psychiatric examination notes symptoms of sleeplessness, 
avoidance or reminders of Vietnam, and nightmares.  He 
experienced hyper-alertness, flashbacks, depression, 
emotional numbing, distrust, and paranoia.  Paxil, and all 
other medications, except the ones for treating his heart, 
were discontinued in February 2001.  Since then, his symptoms 
had been getting worse, especially depression and anger.  The 
examining psychiatrist noted that the veteran had poor eye 
contact; was fairly neat and casually dressed; affect was 
constricted.  His mood was depressed, angry, and moody.  No 
suicidal ruminations were present.  Thinking was coherent and 
tangential, with paranoid ideations.  Memory was fair for 
remote and recent events; was fairly informed about current 
events, but tried not to watch television because it 
frustrated him.  Speech was normal, with no illogical or 
obscure pattern.  He had poor impulse control.  Insight and 
judgment were fair.  He was considered competent to handle 
his own financial affairs.  The examiner specifically noted 
that he had reviewed the veteran's records and assigned a GAF 
score of 41, due exclusively to PTSD.  The basis given for 
the assessment was the veteran's depression, angry outbursts, 
poor impulse control, flashbacks and nightmares, resulting in 
serious impairment in social and occupational functioning.  
The veteran was noted to have no friends and was unable to 
keep a job.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 119.  

The veteran's PTSD is evaluated under Diagnostic Code 9411, 
which provides for a 50 percent rating when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.  

In the veteran's case, medical evidence reflects that his 
manifestations of PTSD consist of sleep difficulty, combat 
related nightmares, intrusive thoughts, startle reaction, and 
flashbacks.  Between late 1996 and early 2001, there is 
clinical evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
impaired judgment, disturbances of motivation and mood, 
difficulty in establishing and maintaining effective work and 
social relationships.  Following the veteran's VA examination 
in February 1997, a GAF score of 50 was assigned.  At that 
time, he was divorced and living by himself.  He was referred 
to the VA PTSD Clinical Team Program, which he completed in 
sixteen weeks.  At that time, he was alert, oriented and his 
symptoms had lessened.  Information of record, and confirmed 
by the veteran, shows that he had not worked since 1995 and 
was receiving Social Security disability benefits because of 
his heart condition.  At the time of his application for such 
benefits, and when those benefits were awarded, the veteran 
confirmed in testimony presented at his personal hearing, 
that he had not been diagnosed with PTSD, nor had ever 
received any treatment for PTSD.  The psychoneurosis had 
become an issue after his award and receipt of such 
disability benefits.  

Pursuant to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), GAF scores between 51 and 60 denote 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e. g., few 
friends, conflicts with peers or co-workers).  GAF scores 
between 41 and 50 denote serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

The above-mentioned medical evidence shows the various 
examiners consistently found that the veteran was maintaining 
good hygiene; that he was able to live by himself, and 
subsequently remarry.  He was consistently noted to be 
oriented for time, place and person.  Symptoms of 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks of more than once a week; difficulty in understanding 
complex commands; and impaired judgment were not present, 
although he did exhibit symptoms of impaired judgment, 
disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships, which warrant a 50 percent disability rating.  
He did not exhibit symptoms such as obsessional rituals which 
interfered with routine activities, intermittently illogical, 
obscure or irrelevant speech, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
spatial disorientation or neglect of personal appearance and 
hygiene, which would warrant a higher (70 percent) disability 
rating.  Hence, from the date of the initial grant of the 
award of service connection for PTSD, in December 1996 to 
early 2001, a 50 percent rating for PTSD is entirely 
appropriate.  

However, the veteran's mental condition appeared to worsen at 
the time of his February 2001 hospitalization.  At that time 
his Paxil medication was discontinued, resulting in an 
increase in his PTSD symptoms, especially depression and 
anger.  Psychiatric examination conducted immediately after 
his discharge from the hospital noted that he had poor eye 
contact.  He was depressed, angry and moody.  He had poor 
impulse control.  The examiner found the veteran competent to 
manage his own financial affairs and assigned the PTSD a GAF 
score of 41.  

Under the circumstances, the Board finds that, overall, the 
veteran's PTSD, since February 2001, manifests symptomatology 
more closely meeting the criteria for a 70 percent schedular 
evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  As 
noted in the reports of the above mentioned psychiatric 
examinations, the examiners consistently found that the 
veteran was adequately groomed, alert and oriented; 
manifested appropriate behavior; maintained clear, relevant 
and logical speech; and reported no panic attacks.  In the 
absence of evidence of total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
him self or others; an inability to perform activities of 
daily living; and disorientation, or memory loss, the 
criteria for the next higher schedular evaluation, 100 
percent, is not warranted.  

Considering all the evidence, the Board concludes that the 70 
percent rating for PTSD is warranted for the period beginning 
on February 25, 2001, the first day of his hospitalization 
when he was showing a worsening of his PTSD symptoms, which 
have continued at the severe level following his hospital 
discharge.  

In this regard, the Board notes that this is an initial 
rating case, and consideration has been given to "staged 
ratings" for the condition over the period of time since 
service connection became effective on December 9, 1996.  See 
Fenderson, 12 Vet. App. at 119 ("staged ratings" should be 
considered for various periods of time in cases involving 
initial ratings).  Likewise, the Board notes that the RO has 
effectively considered the appropriateness of its initial 
evaluation under the applicable rating criteria in 
conjunction with the submission of additional evidence at 
various times while the appeal was pending.  Thus, a remand 
for this purpose is unnecessary.  

Further, the Board finds that the veteran's PTSD is not shown 
to be so exceptional or unusual as to warrant an evaluation 
in excess of 70 percent on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  In the instant case, there is a 
Social Security Administration award of disability benefits; 
however, those benefits were awarded due to the veteran's 
heart condition, as confirmed by the veteran.  In addition, 
the medical evidence is not reflective of greater disability 
or that his PTSD, has rendered impracticable the application 
of the regular schedular standards and the Board need not 
remand the matter for compliance with the procedures set 
forth in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  





ORDER

As the assignment of an initial 50 percent evaluation for 
PTSD from December 9, 1996, until February 24, 2001, was 
proper, a higher evaluation is denied.  

A disability rating in excess of 70 percent for PTSD, 
effective from February 25, 2001, is denied.  



		
	John Fussell
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

